IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA


                                September 2022 Term                 FILED
                                 _______________
                                                           November 17, 2022
                                   No. 22-0067                   released at 3:00 p.m.
                                                             EDYTHE NASH GAISER, CLERK
                                 _______________             SUPREME COURT OF APPEALS
                                                                  OF WEST VIRGINIA



                        In re E.H., J.S., E.K., and C.K.
________________________________________________________________________

                  Appeal from the Circuit Court of Mercer County
                          The Honorable Derek C. Swope
     Case Nos. 21-JA-002-DS, 21-JA-003-DS, 21-JA-004-DS, and 21-JA-005-DS

              VACATED AND REMANDED WITH DIRECTIONS
________________________________________________________________________



                           Submitted: November 1, 2022
                            Filed: November 17, 2022




Gerald R. Linkous, Esq.                 Patrick Morrisey
Mercer County Public Defender           Attorney General
Corporation                             Brittany Ryers-Hindbaugh
Princeton, West Virginia                Assistant Attorney General
Counsel for Petitioner R.H.             Charleston, West Virginia
                                        Counsel for Respondent
Tiffany Kent, Esq.                      Department of Health and Human Resources
ChildLaw Services, Inc.
Guardian ad Litem

JUSTICE WALKER delivered the opinion of the Court.


JUSTICE ARMSTEAD dissents and reserves the right to file a dissenting opinion.
                              SYLLABUS BY THE COURT

              1.     “‘When this Court reviews challenges to the findings and conclusions

of the circuit court, a two-prong deferential standard of review is applied. We review the

final order and the ultimate disposition under an abuse of discretion standard, and we

review the circuit court’s underlying factual findings under a clearly erroneous standard.’

Syl., McCormick v. Allstate Ins. Co., 197 W.Va. 415, 475 S.E.2d 507 (1996).” Syllabus

Point 1, In re S.W., 236 W. Va. 309, 779 S.E.2d 577 (2015).


              2. “‘Where a trial court order terminating parental rights merely declares that

there is no reasonable likelihood that a parent can eliminate the conditions of neglect,

without explicitly stating factual findings in the order or on the record supporting such

conclusion, and fails to state statutory findings required by West Virginia Code § 49-6-

5(a)(6) (1998) (Repl. Vol. 2001) on the record or in the order, the order is inadequate.’ Syl.

Pt. 4, in part, In re Edward B., 210 W. Va. 621, 558 S.E.2d 620 (2001).” Syllabus Point 7,

In re K. S., 246 W. Va. 517, 874 S.E.2d 319 (2022).


              3. “‘Where it appears from the record that the process established by the

Rules of Procedure for Child Abuse and Neglect Proceedings and related statutes for the

disposition of cases involving children adjudicated to be abused or neglected has been

substantially disregarded or frustrated, the resulting order of disposition will be vacated

and the case remanded for compliance with that process and entry of an appropriate


                                              i
dispositional order.’ Syl. Pt. 5, In re Edward B., 210 W. Va. 621, 558 S.E.2d 620 (2001).”

Syllabus Point 8, In re K. S., 246 W. Va. 517, 874 S.E.2d 319 (2022).




                                            ii
WALKER, Justice:


              Petitioner-Father R.H. was adjudicated an abusing parent of minor children

E.H. and J.S. in September 2021.1 By order entered December 27, 2021, the circuit court

terminated Petitioner’s parental rights to the children under West Virginia Code § 49-4-

604(c)(6), due to “aggravated circumstances.” 2 Petitioner raises four assignments of error

on appeal, but we address the substance of only one: that the dispositional order entered on

December 27, 2021, lacks sufficient findings of fact and conclusions of law to permit this

Court to conduct a meaningful review of the proceedings below. So, we vacate the

dispositional order and remand this case for further proceedings consistent with this

Opinion.


               I.   FACTUAL AND PROCEDURAL BACKGROUND


              The Department of Health and Human Resources filed a petition in January

2021 alleging that Petitioner-Father R.H. and his wife, B.H., abused E.H., J.S., E.K., and




       1
          Consistent with our long-standing practice in cases with sensitive facts, we use
initials where necessary to protect the identities of those involved in this case. See In re
K.H., 235 W. Va. 254, 773 S.E.2d 20 (2015); Melinda H. v. William R. II, 230 W. Va. 731,
742 S.E.2d 419 (2013); State v. Brandon B., 218 W. Va. 324, 624 S.E.2d 761 (2005); State
v. Edward Charles L., 183 W. Va. 641, 398 S.E.2d 123 (1990).
       2
        Disposition under West Virginia Code § 49-4-604(c)(6) results in the termination
of an abusing parent’s “parental, custodial and guardianship rights and responsibilities . . .
.” We refer to that trio of rights as “parental rights” throughout this Opinion.

                                              1
C.K.3 Petitioner is the biological father of E.H. (mother, B.H.) and J.S (mother, A.S.).

E.K. and C.K. are B.H.’s children with P.K.4 The Department alleged that it received a

referral on February 16, 2020, that police had been called to Petitioner and B.H.’s home

after Petitioner hit B.H. B.H. claimed that Petitioner kicked her, and that Petitioner had

sexually abused C.K.        A social worker with Child Protect of Mercer County, Inc.,

conducted forensic interviews of E.K. and C.K. later that month. E.K. reported witnessing

domestic violence between his mother, B.H., and Petitioner, his stepfather. And C.K.

stated that Petitioner had sexually abused her and detailed Petitioner’s conduct.          In

February 2021, Petitioner was indicted on charges stemming from that abuse. C.K.

testified at Petitioner’s trial in July 2021.



                On September 21, 2021, the circuit court conducted an adjudicatory hearing

for both B.H. and Petitioner. The court heard testimony from (1) Dr. David Ellis,

psychologist; (2) Lindsay Pack, forensic interviewer; (3) Teresa Larew, an employee of the

federal Department of Housing and Urban Development; (4) B.H.; (5) J.S.’s mother, A.S.;

and (6) P.K., father to E.K. and C.K. Petitioner also testified, admitting that he had exposed

the children to domestic violence but denying that he had sexually abused C.K. Also,




       3
           E.K. and C.K. are not the subjects of this appeal.
       4
           The Department named A.S., P.K., and R.K. (P.K.’s wife) as non-offending
parents.

                                                2
during the hearing, Petitioner relinquished any rights he may have had to his stepchildren,

E.K. and C.K.



                The circuit court found by clear and convincing evidence that Petitioner had

abused the children based on his admission to engaging in domestic violence with B.H.

Likewise, the circuit court adjudicated B.H. as an abusing parent based on her admitted

participation in domestic violence with Petitioner. 5 The court stated that it had reviewed

the transcript of C.K.’s testimony at Petitioner’s trial but had not reviewed the transcript of

C.K.’s forensic interview. The circuit court deferred ruling on the allegations of sexual

abuse until it could review that transcript. On November 1, 2021, the circuit court entered

an order finding by clear and convincing evidence that Petitioner had sexually abused C.K.



                The circuit court conducted a dispositional hearing on December 13, 2021.

Petitioner requested a post-adjudicatory improvement period, to which the Department and

the guardian ad litem objected. Petitioner also requested disposition under West Virginia

Code § 49-4-604(c)(5) (2020), so that only his custodial rights to E.H. and J.S. would be

terminated. Finally, Petitioner requested post-termination visitation with E.H. and J.S.,

should the court terminate his parental rights under § 49-4-604(c)(6). The Department




       5
           The court granted B.H. a post-adjudicatory improvement period.

                                              3
requested that the circuit court terminate Petitioner’s parental rights to E.H. and J.S. under

§ 49-4-604(c)(6). The guardian ad litem concurred in that request.


              The circuit court terminated Petitioner’s parental rights to E.H. and J.S. at

the conclusion of the hearing,6 explaining on the record that:

                       Well, I’m going to terminate his parental rights to all the
              children. I’m going to amend my earlier finding, and here’s
              why: I mean, I think there -- not only the sexual assault but
              just the entire gamut of these things. It’s just not, you know, –
              - it’s just bad. That’s all I can say.

                     I believe the child. . . . I thought the child was very
              creditable. . . . I haven’t seen any real attempt to improve on
              some of these things, so I’m terminating the parental rights.



              Two weeks later, on December 27, 2021, the court entered an order stating

as follows:

                     [Petitioner], by counsel, requests an improvement
              period regarding his two children, [E.H. and J.S.].

                     The Department requests that the Court terminate his
              parental rights and the guardian ad litem joins the motion.

                     Upon consideration of the matters presented and
              argument of counsel, this Court FINDS and concludes, in the
              best interests of the children that:




       6
         The permanency plan for E.H. is continued residence with B.H. The permanency
plan for J.S. is continued residence with A.S., his non-offending mother.

                                               4
                    A [multi-disciplinary team] meeting is scheduled for
              January 3, 2021, at 10:00 a.m.

                     WHEREFORE, it is hereby ORDERED that:

                      The Court ORDERS that the parental, custodial, and
              guardianship rights of [Petitioner] be terminated as those rights
              relate to [E.H. and J.S.], due to aggravated circumstances.

Termination of Petitioner’s parental rights mooted the issue of a post-adjudication

improvement period. The circuit court did not address Petitioner’s motion for post-

termination visitation with E.H. and J.S.7


              Petitioner now appeals the December 27, 2021 order terminating his parental

rights to E.H. and J.S.


                            II. STANDARD OF REVIEW


              This Court applies a two-prong standard of review in child abuse and neglect

cases:




         The dispositional order does not address sibling visitation. Compare Syl. Pt. 4,
         7

James M. v. Maynard, 185 W. Va. 648, 408 S.E.2d 400 (1991) (“In cases where there is a
termination of parental rights, the circuit court should consider whether continued
association with siblings in other placements is in the child’s best interests, and if such
continued association is in such child’s best interests, the court should enter an appropriate
order to preserve the rights of siblings to continued contact.”). However, the parties
represented to the Court that both of Petitioner’s biological children, E.H. and J.S., appear
to visit with each other. On remand, the circuit court should formally address sibling
visitation.

                                              5
                        “When this Court reviews challenges to the findings and
                conclusions of the circuit court, a two-prong deferential
                standard of review is applied. We review the final order and
                the ultimate disposition under an abuse of discretion standard,
                and we review the circuit court’s underlying factual findings
                under a clearly erroneous standard.” Syl., McCormick v.
                Allstate Ins. Co., 197 W.Va. 415, 475 S.E.2d 507 (1996).[8]



                                      III. ANALYSIS


                Petitioner assigns four errors to the proceedings before the circuit court.

First, Petitioner contends that the circuit court should have granted him a post-adjudicatory

improvement period. 9 Second, he argues that the court erred when it terminated his

parental rights to E.H. and J.S., rather than his custodial rights, only. Third, Petitioner

asserts that the court erred by terminating his parental rights because neither the record nor

the December 27, 2021 order contain the requisite findings of fact and conclusions of law

and so should be vacated. Finally, Petitioner argues that the court erred by failing to

address his request for post-termination contact and/or visitation with E.H. and J.S.




       8
           Syl. Pt. 1, In re S.W., 236 W. Va. 309, 779 S.E.2d 577 (2015).
       9
           Petitioner does not appeal his adjudication as an abusing parent.

                                               6
                We need address Petitioner’s third assignment of error, only. 10 Rule 36(a)

of the West Virginia Rules of Procedure for Child Abuse and Neglect Proceedings details

the necessary contents of a dispositional order:

                        [a]t the conclusion of the disposition hearing, the court
                shall make findings of fact and conclusions of law, in writing
                or on the record, as to the appropriate disposition in accordance
                with the provisions of W. Va. Code § 49-4-604. The court shall
                enter a disposition order, including findings of fact and
                conclusions of law, within ten (10) days of the conclusion of
                the hearing.[11]



                In the context of termination of parental rights under § 49-4-604(c)(6), the

requisite findings are two-fold: that “there is no reasonable likelihood that the conditions

of abuse and neglect can be substantially corrected in the near future,” and termination of

parental rights is “necessary for the welfare of the child.” 12           Those are “distinct

requirements” that must be “afforded their proper significance” under § 49-4-604(c)(6). 13

Indeed, as we have explained,

                [t]he prerequisite that there must first be “no reasonable
                likelihood that the conditions of neglect or abuse can be

       10
         Because we are vacating the dispositional order and remanding this matter for
further proceedings, consideration of Petitioner’s other assignments of error is not
necessary to our resolution of this case.
       11
            W. VA. R. OF PROC. FOR CHILD ABUSE & NEGLECT PROC. 36(a).
       12
            W. Va. Code § 49-4-604(c)(6).
       13
            In re A. P., 245 W. Va. 248, 255, 858 S.E.2d 873, 880 (2021).

                                               7
                  substantially corrected” speaks to the parent’s current
                  situation, conduct, and/or abilities relative to his or her
                  caretaking of the child. [W. Va. Code § 49-4-604(c)(6)]. In
                  contrast, the “and[ ] when necessary for the welfare of the
                  child” requirement concerns itself with the particular needs of
                  the child as pertains to his or her physical and emotional well-
                  being. Id. (emphasis added).

                         This latter requirement—through its pre-condition of
                  abject necessity—duly recognizes the heightened burden
                  which must be satisfied to terminate, with finality, a parent’s
                  fundamental right to custody of his or her child.[14]

Finally, and as we recently emphasized, “‘[t]he State must produce clear and convincing

evidence to support [disposition under § 49-4-604(c)(6)] before the court may sever the

custodial rights of the natural parents.’” 15


                  In view of those authorities, we agree with Petitioner that the December 27,

2021 dispositional order does not contain the requisite findings of fact or conclusions of

law to support termination of his parental rights under § 49-4-604(c)(6). The order cites

no evidence offered by the State to support the conclusion that termination of Petitioner’s

parental rights is in either E.H. or J.S.’s best interests. Nor does the order cite evidence

sufficient to arrive at the additional finding required to terminate parental rights under §

49-4-604(c)(6)—that there is no reasonable likelihood that the conditions of abuse and



       14
            Id.
       15
          In re K. S., 246 W. Va. 517, ___, 874 S.E.2d 319, 327 (2022) (emphasis in
original) (quoting State v. C.N.S., 173 W. Va. 651, 656, 319 S.E.2d 775, 780 (1984)).

                                                 8
neglect can be substantially corrected. Section 49-4-604(d) provides that the phrase “‘[n]o

reasonable likelihood that conditions of neglect or abuse can be substantially corrected’

means that, based upon the evidence before the court, the abusing adult or adults have

demonstrated an inadequate capacity to solve the problems of abuse or neglect on their

own or with help . . . .” Here, the order simply states that termination was necessary due

to “aggravated circumstances,” with no further discussion. 16 While the court stated at the

dispositional hearing that it had not seen “any real attempt [by Petitioner] to improve on

some of these things,” that statement is simply too vague “‘to enable us properly to exercise

and not exceed our powers of review.’”17


              We have held that,



       16
         The phrase “aggravated circumstances” appears in § 49-4-604(c)(7)(A), which
provides that:

                       [f]or purposes of the court’s consideration of the
              disposition custody of a child pursuant to [§ 49-4-604(c)], the
              department is not required to make reasonable efforts to
              preserve the family if the court determines . . . [t]he parent has
              subjected the child, another child of the parent or any other
              child residing in the same household or under the temporary or
              permanent custody of the parent to aggravated circumstances
              . . . . which include, but are not limited to, . . . sexual abuse . .
              ..

(Emphasis added).

       17
         In re Edward B., 210 W. Va. 621, 632, 558 S.E.2d 620, 631 (2001) (quoting
Nicpon v. Nicpon, 157 N.W.2d 464, 467 (Mich. Ct. App. 1968)).

                                               9
                       “[w]here a trial court order terminating parental rights
                merely declares that there is no reasonable likelihood that a
                parent can eliminate the conditions of neglect, without
                explicitly stating factual findings in the order or on the record
                supporting such conclusion, and fails to state statutory findings
                required by West Virginia Code § [49-4-604(c)(6) (2020)] on
                the record or in the order, the order is inadequate.”[18]



                Further,

                       “[w]here it appears from the record that the process
                established by the Rules of Procedure for Child Abuse and
                Neglect Proceedings and related statutes for the disposition of
                cases involving children adjudicated to be abused or neglected
                has been substantially disregarded or frustrated, the resulting
                order of disposition will be vacated and the case remanded for
                compliance with that process and entry of an appropriate
                dispositional order.”[19]



                Applied here, those syllabus points mandate that we vacate the final

dispositional order of December 27, 2021.           We remand this matter for any further

proceedings necessary to permit the circuit court to enter a dispositional order containing

the requisite findings of fact and conclusions of law in accordance with the provisions of




        Syl. Pt. 7, In re K. S., 246 W. Va. at 517, 874 S.E.2d at 322 (quoting Syl. Pt. 4, In
       18

re Edward B., 210 W. Va. at 621, 558 S.E.2d at 620).
       19
            Syl. Pt. 8, id. (quoting Syl. Pt. 5, In re Edward B., 210 W. Va. at 621, 558 S.E.2d
at 620).

                                               10
West Virginia Code § 49-4-604 and Rule 36(a) of the West Virginia Rules of Procedure

for Child Abuse and Neglect Proceedings.


                                VACATED AND REMANDED WITH DIRECTIONS.




                                           11